COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 SHAWNTRELL DAWKINS,                                            No. 08-13-00012-CR
                                               §
                          Appellant,                              Appeal from the
                                               §
 v.                                                             409th District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                          Appellee.                             (TC# 20090D05205)
                                               §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 14TH DAY OF OCTOBER, 2016.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Larsen, Senior Judge
Larsen, Senior Judge (Sitting by assignment)